DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Final Office Action in response to amendment filed on January 12, 2021.
Claims 1, 3, 4, 6, 7, 10, 13, 14, 17, and 18 are amended, claims 5, 8, 9, and 15 are canceled; Claims 20 is newly added, and claims 7, 13, 17, and 19 remain withdrawn. Claims 1-4, 6-7, 10-14 and 16-20 are pending. Claims 1-4, 6, 10-12, 14, 16, 18, and 20 are examined herein.
Response to Amendment
The objections to the Specification regarding the Sequence Listings and Table 1, p. 49, and pp. 29 and 30, are withdrawn in view of amendment to the Specification.
The rejection of Claims 6, 9,11 and 15 under 35 U.S.C. 101, is withdrawn in view of amendment to the claims. While the nucleic acid encoding SEQ ID NO: 3 or the enzymes having the same functional activity reads on natural phenomenon, there is no evidence of naturally occurring counterpart of the nucleic acid further comprising a mutation and wherein the mutation causing no synthesis of functional Beta vulgaris cytochrome P450 oxidase protein.
The rejections of Claims 1-6, 8-12,14-16 and 18 under 35 U.S.C. 112(b) is withdrawn in view of amendment to claim 1 and the cancelation of rejected base claims 5, 9 and 15.
The rejections of Claims 6  and 9-12 under 35 U.S.C. 102(a)(1) over Locus KMT20292.1 and Locus XP_0106665532.1; and of Claims 1-6, 8-12,14-16 and 18 under 35 U.S.C. 102(a)(1) over Morant et al (2007, The Plant Cell 9: 1473-1487), are hereby withdrawn in view of amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on claim 1. Claim 1 has limited the endogenic (i.e. the wild type) nucleic acid sequence to items a-d). Claim 4 limits the wild type sequence to include all the embodiments stated in claim 1. Moreover, claim 4 further broadens the scope of claim 1 by including a limitation drawn to any nucleotide sequence that encodes a protein with the same enzymatic activity.  Therefore, claim 4 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-2, 4, 6, 10-12, 14, 16 and 18 remain, and new claim 20 is,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed October 14, 2020, as applied to claims 1-6, 8-12,14-16 and 18. Applicant’s arguments filed on January 12, 2021, have been fully considered but they are not persuasive.
Claim 1 at item (d), and claims 4, and 6, at item (e), are broadly drawn to any “sequence that hybridizes in this region” of nucleotide positions 1 to 1518 of SEQ ID NO: 1, to have the function of directing specific gene expression in flowers and/or fruit.
Claims 4 and 6 at item (d), are broadly drawn to any a nucleotide sequence that encodes a protein with the same enzymatic activity as the protein encoded by a nucleotide sequence according to one from (a) to (c), and to have the function of causing no synthesis of functional Beta vulgaris cytochrome P450 oxidase protein if there was a mutation in the broadly recited nucleotide sequences. It is noted that the “protein encoded by a nucleotide sequence according to one from (a) to (c)” is a cytochrome P450 monooxygenase, and more critically, has the function of producing fertile pollen.
Moreover, the claims are broadly drawn to deletions, additions, insertions or substitutions of any length and located anywhere within the native sequence; which deletions, additions, insertions or substitutions are sufficient to impair male fertility.
The claims are broadly drawn to any nucleotide sequence which may hybridize under “stringent” conditions to any portion of the exemplified sequences. Applicant specifically contemplates high and low stringency conditions on 16 of the specification, 10-12. Thus, these claims read on nucleotide sequences of any length or sequence which may hybridize under low stringency conditions to any portion of the full-length exemplified sequences, wherein said hybridizing sequences retain the enzymatic and fertility functions of the exemplified full-length sequences.
In contrast, the specification only demonstrates that the exemplified fulllength
BvCYPgst coding sequence and exemplified encoded full-length protein are sufficient to exhibit cytochrome P450 monooxygenase activity and sufficient to confer male fertility. No guidance is provided for any homologs, orthologs, analogs, sequence variants or hybridizing sequences thereof; of any length, source or sequence; which exhibit cytochrome P450 monooxygenase activity and are able to confer male fertility. No description of the promoter elements responsible for specific expression in flower and/or fruit, or how a mutation in such a region—or the hybridizing sequence—would result in no expression of functional B. vulgaris cytochrome P450 oxidase protein throughout the plant. It should be noted that due to the high degree of sequence 
It is unpredictable whether a multitude of non-exemplified sequence variants or hybridizing sequences of the exemplified sequences will retain cytochrome P450 monooxygenase activity and sufficient to confer male fertility.
Regarding the “proteins of same enzymatic activity”, Applicant teaches that the Arabidopsis CYP703A2 has the same enzymatic activity of the exemplified Beta vulgaris CYP703A2, but a mutation in the Arabidopsis protein confers only partial male sterility, as evidenced by the production of a reduced amount of sterile pollen; in contrast to the B. vulgaris CYP703A2 protein, wherein mutation thereof completely inhibits pollen formation and results in full male sterility. See, e.g,, page 47 of the specification, first full paragraph.
Regarding the hybridizing sequences, it is noted that a fragment of Beta vulgaris cultivar 4,5-DOPA dioxygenase extradiol (DODA1) gene, which encodes a cytochrome P450 CYP76D1, contains “a sequence that hybridizes” to the region of nucleotides 1-1518 of SEQ ID NO: 1, as shown in the sequence alignment below. While Hatlestad (Nature genetics 44.7 (2012): 816-820.) teaches that this DODA1 gene may be expressed in flower (because of its function in synthesizing flower pigments), it is unpredictable however, how any mutation in the DODA1 sequence could result in no synthesis of functional Beta vulgaris cytochrome P450 oxidase protein.
Applicant has not disclosed any conserved sequences throughout the broadly claimed genus of any polynucleotide or amino acid sequence fragments, variants or homologs from any source and of any length or sequence; which confer the claimed function of CYPgst enzymatic activity and ability to confer male fertility. Accordingly, Applicants disclosed species of a full-
Given the unpredictability, claim breadth and lack of guidance as discussed above, one skilled in the art would not have recognized Applicant to have been in possession of the broadly claimed invention.
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
318 bits(352)
8e-82
194/206(94%)
0/206(0%)
Plus/Minus






Query  1      TTATTAAACCTGATTGGAACTTATTGAACCTTATTAGACCTGATTGGAACTTATTGCACC  60
              |||||  |||| ||| || ||||||| | ||||||  |||||||||||||||||||||||
Sbjct  31391  TTATTGGACCTTATTAGACCTTATTGGAACTTATTGCACCTGATTGGAACTTATTGCACC  31332

Query  61     TGATTGGAACTTATTGGAACTTATTAGACCTTATTGGAACTTATTGCACTTATTAGACCT  120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Sbjct  31331  TGATTGGAACTTATTGGACCTTATTAGACCTTATTGGAACTTATTGCACTTATTAGACCT  31272

Query  121    TATTGCAACTTATCTGAACTTATCTGAACAAATCTGAACTTATTGGACCTGAAACTTAAT  180
              |||||||||||||||||||||||||||||  |||||||||||||||||||||||||||||
Sbjct  31271  TATTGCAACTTATCTGAACTTATCTGAACTTATCTGAACTTATTGGACCTGAAACTTAAT  31212

Query  181    TTTTTAAGTTGAACAGAACGCACCCT  206
              ||||||||||||||||||||||||||
Sbjct  31211  TTTTTAAGTTGAACAGAACGCACCCT  31186

Conclusion
No claims are allowed. Claims 1-2, 4, 6, 10-12, 14, 16, 18, and 20 are rejected, and claim 3 is objected for being dependent on rejected base claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Claims 1-4, 6, 10-12, 14, 16, 18, and 20 are free of the prior art, because there is no prior art teaching or suggesting the claimed B. valgaris plant or the nucleic acid molecule, wherein the B. valgaris plant has the male sterile phenotype caused by a mutation in the endogenous gene encoding a CYP450 oxygenase the wild type nucleotide sequence of which is SEQ ID NO: 2 encoding the amino acid sequence SEQ ID NO: 2. The closest prior arts are NCBI Reference Sequence: XM_010667230.1 (publically available on November 2016) which is 100% identical with the instant SEQ ID NO: 2, encoding CYP703A2 protein 100% identical with SEQ ID NO: 3; and Morant et al (2007, The Plant Cell 9: 1473-1487) which teaches Arabidopsis plants comprising an Arabidopsis nucleic acid molecule comprising a wild-type endogenous CYP703A2 gene encoding a cytochrome P450 protein. Morant teaches T-DNA insertion mutation in the Arabidopsis CYP703A2 gene which resulted in the absence of transcripts of this gene. The resulted knockout mutant Arabidopsis plants exhibited no pollen production within the flowers formed in the lower and middle portions of the inflorescence, but with reduced production of viable pollen at the apical portion of the inflorescence. Therefore, the prior art does not suggest--with reasonable expectation of success--the complete male sterililty in the B. valgaris mutant plant homozygous for the loss of function mutation in the endogenous CYP703A2 gene defined by SEQ ID NO: 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663